Citation Nr: 1633686	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  09-18 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to July 16, 2012, and in excess of 50 percent thereafter for bilateral pes cavus.

2.  Entitlement to a rating in excess of 30 percent prior to July 16, 2012, and in excess of 60 percent from July 16, 2012 to March 15, 2016, for arteriosclerotic heart disease, status post triple bypass graft.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 29, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active duty service from April 1957 to April 1961, and from July 1962 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2012 and February 2016, the Board remanded the Veteran's claims to the agency of original jurisdiction (AOJ) for further development.  

In a March 2014 rating decision, the AOJ increased the Veteran's disability rating for arteriosclerotic heart disease to 60 percent, effective July 16, 2012, and an April 2014 rating decision increased his rating for pes cavus to 50 percent, effective July 16, 2012.  Although a May 2016 rating decision reflects that the rating for arteriosclerotic heart disease was increased to the maximum 100 percent rating, effective March 15, 2016, the Veteran has not limited his appeal prior to March 15, 2016, and there are higher evaluations available during the relevant period.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been recharacterized as reflected on the title page.  

In a December 2014 rating decision, a TDIU was granted, effective May 29, 2014.  Although not certified by the AOJ, because the issue of TDIU is a part of a claim for a higher rating, the Board must adjudicate whether a TDIU is warranted prior to May 29, 2014.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Additionally, in a May 2016 rating decision, the AOJ awarded service connection for right ear hearing loss.  As such is a full grant of the benefit sought on appeal with respect to such claim, it is no longer before the Board.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for bilateral pes cavus and entitlement to a TDIU prior to May 29, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to July 16, 2012, arteriosclerotic heart disease, status post triple bypass graft, was not manifested by more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

2.  For the period from July 16, 2012 to March 15, 2016, arteriosclerotic heart disease, status post triple bypass graft, was not manifested by chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

3.  As of May 29, 2014, the Veteran has a single service-connected disability of pes cavus rated as 100 percent and additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.

CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent prior to July 16, 2012, and in excess of 60 percent from July 16, 2012 to March 15, 2016, for arteriosclerotic heart disease, status post triple bypass graft have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).

2.  As of May 29, 2014, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by December 2004 and March 2005 letters, sent prior to the issuance of the rating decision on appeal, and January 2009 and April 2012 letters, after which the Veteran's claim was readjudicated in the April 2009 statement of the case and the March 2011, April 2014, and May 2016 supplemental statements of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
 
In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  In this regard, the Veteran's service personnel and treatment records as well as post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in June 2005, February 2009, July 2012, and March 2016.  The examination reports, along with the medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Furthermore, Board finds there has been substantial compliance with the Board's January 2012 and February 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in January 2012, the matter was remanded in order to provide the Veteran with complete VCAA notice, request that he identify all outstanding treatment records and, thereafter, obtain them, and afford him a contemporaneous VA examination so as to determine the nature and severity of his heart disability.  Thereafter, in an April 2012 letter, the Veteran was provided with complete VCAA notice as to his increased rating claim and was requested to identify all outstanding treatment records referable to his heart disability.  Thereafter, the AOJ obtained all identified private and VA treatment records.  Finally, the Veteran was afforded a VA examination so as to determine the nature and severity of his heart disability in July 2012.  In February 2016, the Board remanded the claim in order to again provide the Veteran an opportunity to identify any outstanding records, afford him a contemporaneous VA examination, and readjudicate his claim in light of the entirety of the record.  Thereafter, in a February 2016 letter, the Veteran was requested to identify any outstanding records referable to his claim.  Updated VA treatment records as well as records from Heart of Georgia Cardiology were subsequently obtained.  The Veteran was also afforded a VA examination so as to determine the nature and severity of his heart disability in March 2016 and, finally, his claim was readjudicated based on the entirety of the evidence in the May 2016 supplemental statement of the case.  Therefore, the Board finds that there has been substantial compliance with the Board's January 2012 and February 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected arteriosclerotic heart disease, status post triple bypass graft is evaluated pursuant to Diagnostic Code 7005, which pertains to arteriosclerotic heart disease (coronary artery disease).  He filed his current claim for an increased rating in October 2004.

Under Diagnostic Code 7005, a 10 percent rating is assigned for documented coronary artery disease a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or; continuous medication required.  A 30 percent rating is assigned for documented coronary artery disease if a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for ejection fraction of less than 30 percent.  38 C.F.R. § 4.104. 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

III.  Analysis

The Veteran's heart disability is currently rated as 30 percent disabling prior to July 16, 2012, and 60 percent disabling for the period from July 16, 2012, to March 15, 2016, under Diagnostic Code 7005.  The Board notes that a 100 percent evaluation has been assigned since March 15, 2016, which is the maximum schedular rating.  

By way of history, the record reflects that the Veteran underwent cardiac catheterization with angioplasty in 2006 and 2004, as well as coronary artery bypass grafting (CABG) in 1984.  

During the appeal period, prior to July 16, 2012, the evidence does not establish that the Veteran's heart disability results in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

More specifically, the June 2005 VA examination report notes that ejection fraction was greater than 55 percent in April 2005.  In addition, the Veteran denied angina, syncope, cardiomegaly, congestive heart failure, myocardial infarction, heart valve problems, rheumatic heart disease, and cardiomyopathy.  The Board notes that, although the examination report reflects that he denied fatigue, in his July 2006 notice of disagreement, the Veteran specifically stated that he had fatigue.  Regardless, METs were noted at 5.7 in the June 2005 VA report of examination.  In addition, and although complaints of shortness of breath with over exertion were noted, he denied shortness of breath at rest, and the heart was noted to have a regular rate and rhythm without murmur, rubs, or gallops.  The examiner reported that the Veteran denied that his heart disability caused any limitations with respect to his ability to care for his activities of daily living, drive, pursue recreational activities, or to perform job duties.  

The Board notes that, although a private treatment record reflects complaints of fatigue and loss of energy, and an ejection fraction of 50 percent in September 2004, both an April 2005 VA treatment record and the June 2005 VA examination report show ejection fraction was normal at greater than 55 percent.  Further, a December 2006 private record of treatment shows an ejection fraction of approximately 55 percent.  Other than the isolated notation in September 2004, the evidence does not establish an ejection fraction of 30 to 50 percent.  

In addition, and although the February 2009 VA examination report reflects a diagnosis of atherosclerotic heart disease, status post myocardial infarction, CABG and angioplasty with unstable angina, a March 2009 addendum notes a normal overall left ventricular systolic function with an ejection fraction between 55 to 60 percent.  Moreover, the METs level was reported to be between 5 and 6.  

Further, private records in March 2010 and September 2010 note no shortness of breath, palpitation, or syncope, and no cardiac pain or leg edema was reported.  In addition, electrocardiogram (EKG) was noted to be unchanged from August 2009.  Soreness in the chest was attributed to a motor vehicle accident the previous month.  

Private records in March 2011 and November 2011 note no chest pain, no respiratory difficulty, and no palpitations.  Although breath sounds were noted to be diminished, his heart had a regular rate and rhythm without murmurs.  In addition, a May 2012 record notes no angina, shortness of breath, palpitations, or lightheadedness/dizziness.  Although breath sounds were diminished, results of EKG were noted to be normal, and it was determined that he was cardiovascularly stable.  

The Veteran is competent to report his symptoms.  However, prior to July 2012, other than an isolated finding in September 2004, the Veteran has not shown any of the criteria necessary for a rating in excess of 30 percent.  As such, a higher rating under Diagnostic Code 7005 must be denied, prior to July 16, 2012.  

In addition, the Board finds that a rating in excess of 60 percent is not warranted for the period from July 16, 2012 to March 15, 2016.  As noted above, the next higher maximum 100 percent rating requires chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for ejection fraction of less than 30 percent.  

The July 2012 VA examination report notes chest x-ray examination was normal.  Although the exercise test was noted to have been stopped due to the Veteran's fatigue, no chest pain was noted.  Moreover, results of EKG in August 2012 reflect that he achieved a METs of 4.6.  

In addition, a March 2013 private record notes no chest pain, respiratory difficulty, or palpitations.  Although breath sounds were noted to be diminished, percussion and heart sounds were normal, a regular heart rhythm was reported, and no murmurs were noted.  

A November 2013 private record notes no chest pain, respiratory difficulty, or palpitations.  It was noted that the Veteran took required medications without difficulty, and was able to walk for 20 minutes without difficulty.  Breath sounds and percussion were noted to be normal.  Heart rhythm was regular, heart sounds were normal, and no murmurs or clicks were noted.  

Private records in June 2014 and December 2014 note no cardiac symptoms, and the only complaint was noted to be aching legs.  Breath sounds and percussion were noted to be normal.  Point of maximum impulse (PMI) was normal.  Rhythm was regular, heart sounds were normal, and no murmurs or clicks were noted.  A September 2014 private treatment record reflects that the Veteran's left ventricle ejection fraction was 50 percent.  

Records in August 2015 and February 2016 reflect that medications were being tolerated well.  No cardiac pain, shortness of breath, or palpitations were noted.  Although respiratory breath sounds were noted to be diminished, there were no murmurs, and a normal rate, and regular rhythm were reported.  EKG findings were noted to be normal and PMI was normal.  No shortness of breath, chest pain, or fatigue was noted.  

The March 2016 VA examination report specifically states that the Veteran has not had congestive heart failure.

Based on a review of the evidence, the Board finds that the competent and probative medical evidence does not support the assignment of a schedular rating in excess of 60 percent, for the period from July 16, 2012 to March 15, 2016, under Diagnostic Code 7005.  

In reaching a determination, the Board has accorded significant probative value to the medical findings and opinions.  Based on a review of the evidence of record, the Board finds that the competent medical evidence does not support the assignment of an evaluation in excess of 30 percent prior to July 16, 2012, or in excess of 60 percent for the period from July 16, 2012 to March 15, 2016, under Diagnostic Code 7005.  

The Board has also considered whether additional staged ratings are appropriate for the Veteran's service-connected heart disability.  See Hart, supra.  However, the Board find that his symptomatology has been stable throughout each period on appeal; therefore, assigning additional staged ratings for such disability is not warranted. 

The Board has also considered whether this claim should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16   (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The symptoms associated with the Veteran's heart disability, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  In this regard, the Veteran's assigned 30 and 60 percent ratings contemplate the impairment in his heart function, to include the limitations associated with his heart symptomatology, as defined by METs.  Therefore, the rating criteria reasonably describe his heart disability.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected heart disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In adjudicating the Veteran's increased rating claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence such claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

IV.  Final Considerations

Finally, the Board notes that, when a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including special monthly compensation (SMC).  Akles v. Derwinski, 1 Vet. App. 118 (1991).  In this regard, SMC is payable where the veteran has a single service-connected disability rated as 100 percent and additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(1).

In the instant case, the record reflects that the Veteran was awarded a TDIU, i.e., a 100 percent rating, based on his pes cavus in a December 2014 rating decision.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008).  In this regard, while such rating decision indicated that a TDIU was awarded as the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities and met the scheduler requirements, the rating decision relies solely upon a December 2014 VA examination in which the examiner opined that the Veteran's bilateral pes cavus was disabling for gainful sedentary or physical employment.  In fact, the rating decision further indicates that the prior examination, along with the evidence of record, was negative for findings of unemployability.  As such, a TDIU was granted as of May 29, 2014, the date of his application.  In addition to his pes cavus, the Veteran has additional service-connected disabilities, to include his heart disease, that combine to 60 percent.  Therefore, as of May 29, 2014, he meets the criteria for SMC at the housebound rate.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(1).


ORDER

A rating in excess of 30 percent prior to July 16, 2012, and in excess of 60 percent from July 16, 2012 to March 15, 2016, for arteriosclerotic heart disease, status post triple bypass graft is denied.
  
As of May 29, 2014, special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's bilateral pes cavus is rated as 30 percent disabling, prior to July 16, 2012, and thereafter, a maximum 50 percent schedular rating has been assigned.  The Veteran seeks higher ratings.

The August 2005 VA examination report reflects pes cavus deformity, bilaterally, and a callous on the lateral side of the fifth metatarsophalangeal joint, bilaterally.  However, no abnormality of alignment of the Achilles tendon was reported, and no tenderness in palpating the joints of the feet and toes was noted, to include in the plantar aspect and posterior heel arch or site of the insertion of the plantar fascia.  

In comparison, the July 2012 VA examination report, upon which the increase to 50 percent was based, reflects claw foot deformity with articular subluxation at the metatarsophalangeal joint, as well as hammer toes and plantar fasciitis due to pes cavus resulting in marked contraction of the plantar fascia with dropped forefoot, along with limitation of motion of dorsiflexion at the ankle and marked varus deformity, and bilateral weak foot, bilaterally.  

In addition, a May 2014 VA podiatry record reflects severe cavus feet, hammertoes, and ankle arthralgia, and treatment with orthopedic shoes and custom insoles was noted.  Profound fixed pes cavus foot deformity, bilaterally, with severe hammer toes and retrograde pressure with uncovering of the metatarsal heads was reported.  

In view of the evidence and the lengthy appeal period, it is unclear when the increase in disability due to bilateral pes cavus occurred.  As such, and light of the findings reported in May 2014 suggesting an increase in symptoms, the Veteran should be afforded a VA examination to address the current severity of the bilateral pes cavus and associated symptoms, including a retrospective medical opinion addressing the severity of the Veteran's bilateral pes cavus between August 2005 and July 2012.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated). 

Furthermore, while a TDIU based on the Veteran's pes cavus disability has been granted as of May 29, 2014, the date of his formal application, the appeal period for his bilateral foot and heart disabilities have been pending since February 2004 and he has been unemployed since November 2007.  See Rice, supra.  Therefore, as the Veteran has claimed that both disabilities rendered him unemployable, the issue of entitlement to a TDIU prior to such date is still viable.  However, as such claim is inextricably intertwined with the Veteran's increased rating claim for his bilateral foot disability, it must be deferred pending the outcome of the latter claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA pes cavus examination by an appropriate medical professional.  The record, to include a copy of this remand, should be reviewed by the examiner.  All necessary tests should be conducted. 

The examiner should specifically identify the symptoms that have been present at any time between February 2004 and the present that are attributable to the Veteran's pes cavus.  In this regard, the examiner should indicate whether the Veteran has hammer toes, plantar fasciitis, any ankle disorder, and weak foot as a result of his pes cavus and, if so, the approximate date of onset of such condition(s).

A specific finding should be made as to whether there are any neurological abnormalities associated with the Veteran's pes cavus and any disabilities found to be attributed to such condition.  

The examiner should also review the record longitudinally and address the Veteran's functional impairment associated with his bilateral foot disability, to include approximately when it substantially interfered with his ability to perform his usual occupation of IT specialist.  

A rationale for all opinions expressed must be provided.  

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


